DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 02 May 2022. As directed by the amendment: Claims 1, 2, 4-6, 10, 11,13, and 15-19 have been amended, Claims 3, 7, and 14 have been cancelled, and Claims 21-23 have been added.  Claims 10-13 and 15-20 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1, 2, 4-6, 8, 9, and 21-23 are presently under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (herein Stevenson et al. ‘095, U.S. Patent No. 5,333,095, previously cited) in view of Stevenson et al. (herein Stevenson et al. ‘536, US Publication No. 2003/0179536, previously cited), further in view of Wolf et al. (US Publication No. 2002/0166618, previously cited) .
Regarding Claims 1, 2, 4, 21, and 23, Stevenson et al. ‘095 discloses a filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) for an implantable pulse generator (pacemaker/defibrillator, Abstract, Col. 1, Lines 17-21) the filtered feedthrough assembly comprising: 
a flange of an electrically conductive material (conductive ferrule, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Abstract, Col. 3, Lines 40-45) and comprising a can side (facing externally in housing, Figs. 1-6, 13, 18, Col. 5, Lines 9-27), a header side (facing/extending through to inner housing, Figs. 1-6, 13, 18), a can side face (face of the can side, contacting housing/feedthrough, Figs. 1-6, 13, 18), and a feedthrough port (hole in ferrule comprising wires/insulator; see ferrule 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 25-37; Col. 5, Line 60 – Col. 6, Line 10; Col. 6, Lines 9-30; Col. 8, Line 60 –Col. 9, Line 10) having an inner surface and extending through the flange (ferrule, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18) from the can side to the header side (hole in ferrule extending through and into housing, see ferrule 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 25-37; Col. 5, Line 60 – Col. 6, Line 10); 
a plurality of feedthrough wires (112, Fig. 13; 312, Fig. 18; multiple wires in Figs. 9, 17, 19) extending through the feedthrough port (hole in ferrule comprising wires/insulator; see ferrule 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 25-37; Col. 5, Line 60 – Col. 6, Line 10; Col. 6, Lines 9-30; Col. 8, Line 60 –Col. 9, Line 10); 
a ceramic insulator (30, Figs. 2-3; 130, Fig. 30; 230, Fig. 17; 330, Fig. 18; Col. 6, Lines 1-6; Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50) comprising an outer surface and a plurality of ports extending there through (holes in insulator for pins/wires, Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50) each of the plurality of ports including a counter bore (ports extend throughout insulator to opposing side counter bore for transversal of pins/wires, Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50; Col. 3, Lines 25-39),
an EMI filter (Col. 7, Lines 43-55, Abstract, Col. 3, Lines 3-65) comprising a capacitor having a plurality of ports extending there through (multiple ports 148 in capacitor 124, Figs. 13-16; multiple ports 248, 348 in capacitor 224, 346, Figs. 17-18), the plurality of feedthrough wires (112, Fig. 13; 312, Fig. 18; multiple wires in Figs. 9, 17, 19) respectively extending through the plurality of ports of the capacitor (multiple ports 148 in capacitor 124, Figs. 13-16; multiple ports 248, 348 in capacitor 224, 346, Figs. 17-18); 
a first washer positioned between the ceramic insulator and the capacitor (subplate washer may be used between insulator and capacitor, 80, Fig. 19; 80’, Fig. 20);
an epoxy (epoxy 53 is disposed around periphery of insulator 30, Figs. 5-6) covering a first joint around a periphery of the outer surface of the ceramic insulator (30, Figs. 5-6) so as to insulate the first joint from the capacitor (44, Figs. 5-6; Col. 6, Line 65-Col. 7, Line 20); 
the epoxy (epoxy 53 is disposed at end bore of insulator 30, Figs. 5-6) positioned within the counter bores (ports extend throughout insulator to opposing side counter bore for transversal of pins/wires, Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50; Col. 3, Lines 25-39) of the plurality of ports of the ceramic insulator (30, Figs. 5-6) so as to insulate the second joint from the capacitor (44, Figs. 5-6, Col. 6, Line 65-Col. 7, Line 20); 
wherein the first washer (subplate washer may be used between insulator and capacitor, 80, Fig. 19; 80’, Fig. 20) at least partially covers (washer would be placed on top of/covering the epoxy, Col. 6, Line 65-Col. 7, Line 20) the epoxy (epoxy 53 is disposed at end bore of insulator 30, Figs. 5-6) that is positioned within the counter bores of the plurality of ports of the ceramic insulator (30, Figs. 5-6); 
and an electrically conductive material (ferrule extension portion extending into capacitor, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 20-65; Col. 6, Lines 10-30; Col. 9, Lines 1-10; Col. 10, Lines 1-10) coupling and providing a ground from the capacitor to the flange (connects outer ferrule portion and capacitor to conductive [ground] housing 22, Figs. 2-6, 13, 18), wherein the electrically conductive material is coupled to the can side face of the flange (ferrule extension portion extending into capacitor is coupled to can side face of ferrule, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18). 
Stevenson et al. ‘095 further discloses wherein the outer surface of the ceramic insulator (30, Figs. 2-3; 130, Fig. 30; 230, Fig. 17; 330, Fig. 18; Col. 6, Lines 1-6; Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50) is connected to the inner surface of the feedthrough port of the flange (hole in ferrule comprising wires/insulator; see ferrule 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18) at a first joint; and the plurality of feedthrough wires (112, Fig. 13; 312, Fig. 18; multiple wires in Figs. 9, 17, 19) respectively extending through and connected to the plurality of ports of the ceramic insulator (holes in insulator for pins/wires, Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50) at second joints, however, does not specifically disclose wherein the outer surface of the ceramic insulator gold brazed to the inner surface of the feedthrough port of the flange at a first braze joint, the plurality of feedthrough wires respectively extending through and gold brazed to the plurality of ports of the ceramic insulator at second braze joints. 
However, Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph  0026-0028), wherein the outer surface of the ceramic insulator (alumina insulator, 224, Figs. 15-19) is gold brazed (Paragraph 0028) to the inner surface of the feedthrough port of the flange (ferrule, 218, Fig. 19) at a first braze joint (230, 230’, Fig. 19, Paragraph 0028), and wherein the plurality of feedthrough wires (216, Figs. 15-19) are respectively extending through and gold brazed to the plurality of ports of the ceramic insulator (alumina insulator, 224, Fig. 19) at second braze joints (228, 228’, Fig. 19, Paragraph 0028). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gold braze at first and second braze joints between the insulator and the flange, and between the wires and the insulator ports, as taught by Stevenson et al. ‘536, in the filtered feedthrough assembly disclosed by Stevenson et al. ‘095, in order to ensure a biocompatible hermetic seal between the ferrule, wires, and insulator (see Paragraph 0028 of Stevenson et al. ‘536), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, Stevenson et al. ‘095 does not specifically disclose wherein the first washer and the first and second epoxies insulating the joints are non-conductive. Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph  0026-0028), wherein an insulative first washer disposed between the ceramic insulator and the capacitor (Paragraph 0034, 0039, 0126), and wherein the first and second epoxies insulating the gold braze joints are non-conductive (non-conductive epoxy 550 may be flooded between joints to provide insulation, Fig. 26, Paragraph 0122).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first washer and the first and second epoxies insulating the joints to be insulative/non-conductive, as taught by Stevenson et al. ‘536, in the filtered feedthrough assembly disclosed by Stevenson et al. ‘095, in order to provide non-conductive hermetic seals between the elements, thereby preventing electrical shorts as well as corrosion/leakage, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, Stevenson et al. ‘095 discloses an electrically conductive material (ferrule extension portion extending into capacitor, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 20-65; Col. 6, Lines 10-30; Col. 9, Lines 1-10; Col. 10, Lines 1-10) coupling and providing a ground from the capacitor to the flange (connects outer ferrule portion and capacitor to conductive [ground] housing 22, Figs. 2-6, 13, 18), wherein the electrically conductive material is coupled to the can side face of the flange (ferrule extension portion extending into capacitor is coupled to can side face of ferrule, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18), wherein the electrically conductive material is coupled to the can side face in a strand adjacent the long edge of the feedthrough port of the flange (ferrule extension portion extending into capacitor in a cylindrical strand shape, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 20-65; Col. 6, Lines 10-30; Col. 9, Lines 1-10; Col. 10, Lines 1-10), but does not specifically disclose wherein the strand comprises two strands, or wherein the electrically conductive material specifically is disposed on the can side face of the flange, sandwiched between the can side face and an opposing surface of the capacitor, or wherein the electrically conductive material sandwiched between the can side face and the opposing surface of the capacitor is a first portion, and a second portion of the electrically conductive material is disposed at a joint between an outer side surface of the capacitor and the can side face of the flange such that the second portion extends along the outer side surface of the capacitor. However, Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph  0026-0028), and electrically conductive material (conductive polymer strands, 232, Figs. 18-19, Paragraph 0029) is coupled to the can side face (face adjacent capacitor 200, Figs. 18-19) in two separate strands (strands, 232, Figs. 18-19, Paragraph 0029) adjacent the long edge of the feedthrough port of the flange (ferrule 218, Figs. 18-19, Paragraph 0029), wherein the electrically conductive material (conductive polymer strands, 232, Figs. 18-19, Paragraph 0029) specifically is disposed on the can side face of the flange (ferrule 218, Figs. 15, 18-19, see annotated Fig. 19 below), sandwiched between the can side face (see Fig. 19 annotated below: conductive polymer material 232 at least partially sandwiched between faces) and an opposing surface of the capacitor (200, Figs. 14-19), and wherein the electrically conductive material sandwiched between the can side face and the opposing surface of the capacitor is a first portion (see Fig. 19 annotated below: conductive polymer material 232 at least partially sandwiched between ferrule and capacitor faces), and a second portion of the electrically conductive material (see Fig. 19 annotated below: conductive polymer material 232 on side surface of capacitor 200) is disposed at a joint between an outer side surface of the capacitor (200, Figs. 14-19) and the can side face of the flange (ferrule 218, Figs. 15, 18-19, see annotated Fig. 19 below) such that the second portion extends along the outer side surface of the capacitor (see Fig. 19 annotated below: conductive polymer material 232 on side surface of capacitor 200).

    PNG
    media_image1.png
    455
    665
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the strand adjacent the long edge of the feedthrough port of the flange in the filtered feedthrough assembly disclosed by Stevenson et al. ‘095 to be two separate strands, wherein the electrically conductive material specifically is disposed on the can side face of the flange, sandwiched between the can side face and an opposing surface of the capacitor, and wherein the electrically conductive material sandwiched between the can side face and the opposing surface of the capacitor is a first portion, and a second portion of the electrically conductive material is disposed at a joint between an outer side surface of the capacitor and the can side face of the flange such that the second portion extends along the outer side surface of the capacitor, as taught by Stevenson et al. ‘536, in order to allow for insulative/alternative material to be disposed between the strands, and to securely attach the capacitor to the ferrule in a conductive manner to provide an electrical connection between the elements, as also taught by Stevenson et al. ‘536 (Paragraph 0029-0030), and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In addition, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further comprising epoxy (epoxy 53, Figs. 5-6, Col. 7, Lines 1-5) bonding the plurality of feedthrough wires (12, Figs. 5-6) and the plurality of ports of the capacitor (44, 46, Figs 5-6). However, neither Stevenson et al. ‘095 nor Stevenson et al. ‘536 specifically disclose wherein the epoxy or the conductive material coupling the capacitor to the flange is a conductive silver epoxy.  Wolf et al. teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0002), comprising a an EMI filter (Paragraph 0015-0016, 0002) comprising a capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0016-0018) wherein a conductive silver epoxy (130, Figs. 4, 5, 7, Paragraph 0052) bonds the plurality of feedthrough wires (110, Figs. 4, 5, 7) and the plurality of ports of the capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0052) by coupling the capacitor to a flange (40, Figs. 4, 5, 7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductive silver epoxy, as taught by Wolf et al., as both the epoxy and the conductive material in the as in the filtered feedthrough assemblies disclosed by Stevenson et al. ‘095 and Stevenson et al. ‘536 in combination,  in order to electrically connect and/or ground these components in secure manner (see Wolf et al., Paragraph 0052), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 8, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) as described above, but does not specifically disclose a second non-conductive washer positioned on the capacitor opposite the first washer.  Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph 0026-0028), wherein an insulative first washer is disposed between the ceramic insulator and the capacitor (Paragraph 0034, 0039, 0122, 0126), and a second non-conductive washer (insulative coating 552, Fig. 26, Paragraph 0122) is positioned on the capacitor (500, Fig. 26) on the opposite side of the first washer (Paragraph 0122). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second non-conductive washer positioned on the capacitor on the opposite side of the first washer, as taught by Stevenson et al. ‘536, in the filtered feedthrough assembly disclosed by Stevenson et al. ‘095, in order to further securely insulate the capacitor elements, and to offer additional mechanical protection for the capacitor, as also taught by Stevenson et al. ‘536 (Paragraph 0122). 
Regarding Claim 9, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further comprising epoxy (epoxy 53, Figs. 5-6, Col. 7, Lines 1-5) bonding the plurality of feedthrough wires (12, Figs. 5-6) and the plurality of ports of the capacitor (44, 46, Figs 5-6). However, neither Stevenson et al. ‘095 nor Stevenson et al. ‘536 specifically disclose wherein the epoxy or the conductive material coupling the capacitor to the flange is a conductive silver epoxy. 
Wolf et al. teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0002), comprising a an EMI filter (Paragraph 0015-0016, 0002) comprising a capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0016-0018) wherein a conductive silver epoxy (130, Figs. 4, 5, 7, Paragraph 0052) bonds the plurality of feedthrough wires (110, Figs. 4, 5, 7) and the plurality of ports of the capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0052) by coupling the capacitor to a flange (40, Figs. 4, 5, 7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductive silver epoxy, as taught by Wolf et al., as both the epoxy and the conductive material in the as in the filtered feedthrough assemblies disclosed by Stevenson et al. ‘095 and Stevenson et al. ‘536 in combination,  in order to electrically connect and/or ground these components in secure manner (see Wolf et al., Paragraph 0052), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. ‘095 in view of Stevenson et al. ‘536, further in view of Wolf et al., further in view of Tang et al. (US Publication No. 2013/0184797, previously cited).
Regarding Claim 5, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further wherein flange surfaces include abrasive or microblast surface preparation (titanium surfaces of the ferrule are prepared manufacturing, Col. 11, Lines 20-32) for enhancing connections to electrically conductive material (Col. 11, Lines 20-32). However, neither Stevenson et al. ‘095, Stevenson et al. ‘536, nor Wolf et al. specifically disclose wherein the surface preparation include grit blasting. Tang et al. teaches a filtered feedthrough assembly (Abstract) for an implantable pulse generator (pacemaker/defibrillator, Paragraph 0003-0004, 0021) wherein metal surfaces of the feedthrough structures are prepared by sandblasting or gritblasting with sand or equivalent media (Paragraph 0196). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use grit blasting as surface preparation as taught by Tang et al., as the abrasive or microblast surface preparation in the filtered feedthrough assembly taught by Stevenson et al. ‘095, Stevenson et al. ‘536, and Wolf et al. in combination, in order to obtain a sufficient surface roughness tor a stronger mechanical attachment to increase the robustness of the hermetic seal at the interface of the elements, as also taught by Tang et al. (Paragraph 0196), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. ‘095 in view of Stevenson et al. ‘536, further in view of Wolf et al., further in view of Stevenson et al. (herein Stevenson et al. ‘747, US Publication No. 2004/0257747, previously cited).
Regarding Claim 6, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further wherein a polyimide film disc (56, Fig. 6; Col. 7, Lines 30-35) is disposed on the capacitor (44, Fig. 6, Col. 7, Lines 30-35). However, neither Stevenson et al. ‘095, Stevenson et al. ‘536, nor Wolf et al. specifically disclose wherein a polyimide film disc washer positioned between the first washer and the capacitor.  
Stevenson et al. ‘747 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0002) comprising an EMI filter comprising a capacitor (40, Fig. 17, Paragraph 0002, 0026, 0133, Abstract), a plurality of feedthrough wires (18, Figs. 17, 26, 35) extending through the capacitor (40, Fig. 17, Paragraph 0002, 0026, 0133, 0144), wherein multiple washers and layered structures (44’, 50, 50’ 46, Fig. 17, Paragraph 0144) are disposed on the capacitor (40, Fig. 17), wherein  a polyimide film disc washer (50, Fig. 17, Paragraph 0029, 0144) is positioned between a first washer (44’, Fig. 17, Paragraph 0144) and the capacitor (40, Fig. 17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide film disc washer is positioned between first washer and the capacitor, as taught by Stevenson et al. ‘747, in the filtered feedthrough assembly taught by Stevenson et al. ‘095, Stevenson et al. ‘536, and Wolf et al. in combination, in order to sufficiently bond the capacitor to other components of the filter assembly and to protect against sheer stresses in the structures, as also taught by Stevenson et al. ‘747 (Paragraph 0144).
Furthermore, although Stevenson et al. ‘747 discloses multiple washers and layered structures (44’, 50, 50’ 46, Fig. 17, Paragraph 0144) are disposed on the capacitor (40, Fig. 17), wherein a polyimide film disc washer (50, Fig. 17, Paragraph 0029, 0144) is positioned between a first washer (44’, Fig. 17, Paragraph 0144) and the capacitor (40, Fig. 17), wherein multiple different types of washers (51’, 53, 57, Figs. 80-81) each surrounding a different one of the feedthrough wires (18, Figs. 80-81; Paragraph 0205), however, Stevenson et al. ‘747 does not explicitly disclose a plurality of polyimide film disc washers surrounding a different one of the feedthrough wires. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of polyimide film disc washers as the separate washers surrounding each of the feedthrough wires in Stevenson et al. ‘747, in order to protect/stabilize the wires individually (see Paragraph 0205 of Stevenson ‘747), since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 22, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further including a first washer positioned between the ceramic insulator and the capacitor (subplate washer between insulator and capacitor, 80, Fig. 19; 80’, Fig. 20). However, none of Stevenson et al. ‘095, Stevenson et al. ‘536, nor Wolf et al. specifically discloses wherein the washer is an adhesive washer, and a shape of the adhesive washer substantially matches a shape of a top surface of the ceramic insulator onto which the adhesive washer is applied.
However, Stevenson et al. ‘747 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0002) comprising an EMI filter comprising a capacitor (40, Fig. 17, Paragraph 0002, 0026, 0133, Abstract), a plurality of feedthrough wires (18, Figs. 17, 26, 35) extending through the capacitor (40, Fig. 17, Paragraph 0002, 0026, 0133, 0144), wherein multiple washers and layered structures (44’, 50, 50’ 46, Fig. 17, Paragraph 0144) are disposed on the capacitor (40, Fig. 17), including a non-conductive adhesive washer (50’, 50’’’, Figs. 26-27; Paragraph 0155, 0159, 0160), and a shape of the adhesive washer (50’, 50’’’, Figs. 26-27; Paragraph 0155, 0159, 0160) substantially matches a shape of a top surface of the ceramic insulator (20, 46, Figs. 24, 26, 27, 28; Paragraph 0152, 0153, 0155, 0159) onto which the adhesive washer is applied (substantially similar circular shapes, see Figs. 24, 26, 27, 28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the assembly taught by Stevenson et al. ‘095, Stevenson et al. ‘536, and Wolf et al. in combination to  include an adhesive washer, wherein the shape of the adhesive washer substantially matches a shape of a top surface of the ceramic insulator onto which the adhesive washer is applied, as taught by Stevenson et al. ‘747 , in order to sufficiently bond the feedthrough elements together to prevent breakage, and to substantially prevent body fluid from entering the structure, as also taught by Stevenson et al. ‘747 (Paragraph 0155-0160). 

Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections as made in the Non-Final Rejection Office Action mailed 15 February 2022 have been withdrawn due to the Applicant’s amendments to Claims 1, 2, and 4-6 to provide additional clarity to the claims. 
The Applicant's arguments filed in the Amendment filed 02 May 2022 with respect to the previous 35 USC 103 rejections of Claims 1-9 as made in the Non-Final Rejection Office Action mailed 15 February 2022 have been fully considered. 
The Applicant particularly argues (Pages 7-8 of Amendment) that the previously cited Stevenson ‘095 reference does not explicitly disclose the newly added limitations to Claim 1 as amended, specifically “an electrically conductive epoxy disposed on the can side face of the flange and sandwiched between the can side face and an opposing surface of the capacitor to ground the capacitor to the flange.” The Examiner agrees that Stevenson ‘095 does not explicitly disclose this structure. However, previously cited Stevenson et al. ‘536 and Wolf et al. teaches these features, as described in a new 35 USC 103 rejection made above. 
As described above, Stevenson et al. ‘095 discloses an electrically conductive material (ferrule extension portion extending into capacitor, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 20-65; Col. 6, Lines 10-30; Col. 9, Lines 1-10; Col. 10, Lines 1-10) coupling and providing a ground from the capacitor to the flange (connects outer ferrule portion and capacitor to conductive [ground] housing 22, Figs. 2-6, 13, 18), wherein the electrically conductive material is coupled to the can side face of the flange (ferrule extension portion extending into capacitor is coupled to can side face of ferrule, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18), wherein the electrically conductive material is coupled to the can side face in a strand adjacent the long edge of the feedthrough port of the flange (ferrule extension portion extending into capacitor in a cylindrical strand shape, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 20-65; Col. 6, Lines 10-30; Col. 9, Lines 1-10; Col. 10, Lines 1-10). However, as argued by the Applicant, Stevenson et al. ‘095 does not specifically disclose wherein the electrically conductive material specifically is disposed on the can side face of the flange, sandwiched between the can side face and an opposing surface of the capacitor, or wherein the electrically conductive material sandwiched between the can side face and the opposing surface of the capacitor is a first portion, and a second portion of the electrically conductive material is disposed at a joint between an outer side surface of the capacitor and the can side face of the flange such that the second portion extends along the outer side surface of the capacitor. 
However, previously cited Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph  0026-0028), and electrically conductive material (conductive polymer strands, 232, Figs. 18-19, Paragraph 0029) is coupled to the can side face (face adjacent capacitor 200, Figs. 18-19) in two separate strands (strands, 232, Figs. 18-19, Paragraph 0029) adjacent the long edge of the feedthrough port of the flange (ferrule 218, Figs. 18-19, Paragraph 0029), wherein the electrically conductive material (conductive polymer strands, 232, Figs. 18-19, Paragraph 0029) specifically is disposed on the can side face of the flange (ferrule 218, Figs. 15, 18-19, see annotated Fig. 19 below), sandwiched between the can side face (see Fig. 19 annotated below: conductive polymer material 232 at least partially sandwiched between faces) and an opposing surface of the capacitor (200, Figs. 14-19), and wherein the electrically conductive material sandwiched between the can side face and the opposing surface of the capacitor is a first portion (see Fig. 19 annotated below: conductive polymer material 232 at least partially sandwiched between ferrule and capacitor faces), and a second portion of the electrically conductive material (see Fig. 19 annotated below: conductive polymer material 232 on side surface of capacitor 200) is disposed at a joint between an outer side surface of the capacitor (200, Figs. 14-19) and the can side face of the flange (ferrule 218, Figs. 15, 18-19, see annotated Fig. 19 below) such that the second portion extends along the outer side surface of the capacitor. As can be seen in Fig. 19 of Stevenson ‘536 annotated below, the conductive polymer material 232 is both at least partially sandwiched between the elements, and disposed on the side surface of capacitor 200.

    PNG
    media_image1.png
    455
    665
    media_image1.png
    Greyscale


Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the strand adjacent the long edge of the feedthrough port of the flange in the filtered feedthrough assembly disclosed by Stevenson et al. ‘095 to be two separate strands, wherein the electrically conductive material specifically is disposed on the can side face of the flange, sandwiched between the can side face and an opposing surface of the capacitor, and wherein the electrically conductive material sandwiched between the can side face and the opposing surface of the capacitor is a first portion, and a second portion of the electrically conductive material is disposed at a joint between an outer side surface of the capacitor and the can side face of the flange such that the second portion extends along the outer side surface of the capacitor, as taught by Stevenson et al. ‘536, in order to allow for insulative/alternative material to be disposed between the strands, and to securely attach the capacitor to the ferrule in a conductive manner to provide an electrical connection between the elements, as also taught by Stevenson et al. ‘536 (Paragraph 0029-0030), and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In addition, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further comprising epoxy (epoxy 53, Figs. 5-6, Col. 7, Lines 1-5) bonding the plurality of feedthrough wires (12, Figs. 5-6) and the plurality of ports of the capacitor (44, 46, Figs 5-6). However, neither Stevenson et al. ‘095 nor Stevenson et al. ‘536 specifically disclose wherein the epoxy or the conductive material coupling the capacitor to the flange is a conductive silver epoxy.  Wolf et al. teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0002), comprising a an EMI filter (Paragraph 0015-0016, 0002) comprising a capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0016-0018) wherein a conductive silver epoxy (130, Figs. 4, 5, 7, Paragraph 0052) bonds the plurality of feedthrough wires (110, Figs. 4, 5, 7) and the plurality of ports of the capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0052) by coupling the capacitor to a flange (40, Figs. 4, 5, 7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductive silver epoxy, as taught by Wolf et al., as both the epoxy and the conductive material in the as in the filtered feedthrough assemblies disclosed by Stevenson et al. ‘095 and Stevenson et al. ‘536 in combination,  in order to electrically connect and/or ground these components in secure manner (see Wolf et al., Paragraph 0052), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Therefore, Claim 1 as amended remains rejected as described in detail above under a new 35 USC 103 rejection of the claim. 
No additional specific arguments were provided (see Pages 7-9 of Amendment) with respect to the previous 35 USC 103 rejections of dependent Claims 2, 4-6, 8, and 9, nor with respect to new Claims 21-23. Nor were specific arguments provided with respect to the previously cited Stevenson et al. ‘536, Wolf et al., Tang et al., or Stevenson et al. ‘747 references. Therefore, Claims 1, 2, 4-6, 8, 9, and 21-23 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 







Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792